DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The abstract is objected to for the use of the word “disposed”.
Double Patenting
Applicant is advised that should claim 7 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 5-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP S54-84974 (S54).
Regarding claim 1, S54 discloses a watch, comprising: a case (3); a first spring bar support portion (3a) and a second spring bar support portion (3a), each of which are provided at an end of the case; a spring bar (2) that is supported by the first spring bar support portion and the second spring bar support portion (Fig 3); a cover member (4) into which the spring bar is inserted, the cover member disposed between the first spring bar support portion and the second spring bar support portion, the cover member entirely surrounding a circumference of the spring bar (Fig 4); and a band (1) disposed between the cover member and the case.
Regarding claim 5, S54 discloses the distance between the cover member and the case is longer than a dimension of the band in a thickness direction (Fig 3, in a direction parallel to the length of the band).
Regarding claim 6, S54 discloses a distance between the cover member and the case is shorter than a thickness of the band (Figure 3, in a direction perpendicular to the length of the band).
Regarding claims 7 and 10, S54 discloses the cover member has a cylindrical shape (Fig 4).
Regarding claim 8, S54 discloses the cover member has a notch portion at an end edge portion of the cover member (Fig 5-1, notch 4b).
Regarding claim 9, S54 discloses the spring bar includes a first expandable portion which projects from one end of the spring bar and is provided with a first flange (flange seen near 2a, Fig 3 and 4), and the spring bar includes a second expandable 

Regarding claim 11, S54 discloses a watch, comprising: a case (3); a first spring bar support portion (3a) and a second spring bar support portion (3a), each of which are provided at an end of the case; a spring bar (2) that is supported by the first spring bar support portion and the second spring bar support portion (Fig 1); a cover member (4) into which the spring bar is inserted, the cover member disposed between the first spring bar support portion and the second spring bar support portion, the cover member having a cylindrical shape (Fig 4); and a band (1) disposed between the cover member and the case.
Regarding claim 12, S54 discloses a wearable apparatus, comprising: an external case (3); a spring bar (2) supported by a plurality of support portions (3a); a cover member (4) having a hollow portion, the spring bar provided within the hollow portion of the cover member, the cover member entirely surrounding a circumference of the spring bar (Fig 4); and a band (1) configured to be inserted through a space between the cover member and the external case.
Regarding claim 14, S54 discloses the band is curved between the exterior case and the cover member (Figs 1-3).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over S54 in view of Takeuchi, US2017/0276564 and Akira, JP 2003222690 (see translation).
Regarding claim 2, S54 does not explicitly disclose the claimed sensor or titanium materials.
Takeuchi discloses a watch having a magnetic sensor [0059] and a case made from a Titanium material [0060].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the case of S54 from Titanium and include a magnetic sensor, such as a compass, for purposes of navigation. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use In re Leshin, 125 USPQ 416. In this case the titanium casing is chosen to not interfere with the magnetic sensor.
Akira discloses a spring rod and cover member formed of a titanium material [0037].
In re Leshin, 125 USPQ 416.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over S54 in view of Yokosuka, US 2003/0035347.
Regarding claim 3, S54 does not explicitly disclose the case includes a back cover and a cover glass, and the spring bar is provided between an imaginary plane extending from an outer surface of the back cover and an imaginary plane extending from an outer surface of the cover glass.
Yokosuka shows this arrangement in figure 1 (spring bar 3 between upper glass and case back 17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the spring rod between these two planes since it is well known in the art and because fitting it in the middle of the watch allows for a more comfortable convenient attachment point than under or above the watch.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over S54 in view of Garino, CH 713974 (see attached translation).

Garino discloses a similar cover member (2) having chamfered edges (Fig 1 and see [0013], [0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to chamfer the edges of S54 as taught by Garino for the purpose of facilitating insertion and extraction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/JASON M COLLINS/           Examiner, Art Unit 2844